SMITH, Judge.
Plaintiff appeals from an adverse judgment in an unlawful detainer suit tried to the court. The court found that on the evidence before it the plaintiff had failed to establish that defendant had violated the terms of her lease.
We have reviewed the transcript and exhibits and find the judgment is supported by substantial evidence and that no error of law appears. We also determine that an opinion would have no precedential value and affirm the judgment pursuant to Rule 84.16(b).
Judgment affirmed.
SNYDER, P. J., and PUDLOWSKI, J., concur.